Exhibit 10.1
 


 
March 25, 2015
 
Corrine L. Scarpello
Senior Vice President and
  Chief Financial Officer
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, Nebraska 68701
 
Dear Connie,
 
As discussed, we agree that you will extend your service as Senior Vice
President and Chief Financial Officer from April 1, 2015 for a period to end no
later than the hiring of a new chief financial officer.  Additionally, the
August 15, 2015 date set forth in the Company’s letter to you, dated December
22, 2014, is extended by the length of such period.  All other matters set forth
in the Company’s letter remain unchanged.
 
If the foregoing is acceptable to you, please sign and date below and return a
signed copy to me.
 
Supertel Hospitality, Inc.

 
/s/ George R. Whittemore
George R. Whittemore
Director & Chairman of the Compensation Committee
 
Accepted and agreed this March 25, 2015
 
/s/ Corrine L. Scarpello
Corrine L. Scarpello
 

